        Case 6:20-cv-00813-ADA Document 34-1 Filed 02/03/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

WSOU INVESTMENTS, LLC D/B/A BRAZOS                 Civil Action No.: 6:20-cv-00812-ADA
LICENSING AND DEVELOPMENT,                                           6:20-cv-00813-ADA
                                                                     6:20-cv-00814-ADA
              Plaintiff,                                             6:20-cv-00815-ADA
                                                                     6:20-cv-00816-ADA
v.                                                                   6:20-cv-00902-ADA
                                                                     6:20-cv-00903-ADA
JUNIPER NETWORKS, INC.

              Defendant.                           JURY TRIAL DEMANDED

      ORDER GRANTING JUNIPER NETWORKS, INC.'S MOTION TO STAY
     PROCEEDINGS PENDING RESOLUTION OF ITS MOTION TO TRANSFER

       Before the Court is Defendant Juniper Networks, Inc.’s Motion to Stay Proceedings

Pending Resolution of its Motion to Transfer. The Court, having considered the same, is of the

opinion the motion should be GRANTED. All non-transfer-related deadlines are hereby

STAYED until the Court rules on Juniper’s Motion to Transfer.




                                                                                         Page | 1
